Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-12-00339-CV

                                         Yolanda L. KYLE,
                                             Appellant

                                                v.

                                  WELLS FARGO BANK, N.A.,
                                          Appellee

                     From the County Court at Law No. 5, Bexar County, Texas
                                     Trial Court No. 377265
                             Honorable Jason Pulliam, Judge Presiding

PER CURIAM

Sitting:         Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: December 28, 2012

DISMISSED

           Appellant’s brief, which was due on October 10, 2012, has not been filed. On October

26, 2012, this court ordered appellant to show cause in writing why this appeal should not be

dismissed for want of prosecution. Appellant did not respond. Appellee has also filed a motion

to dismiss the appeal for failure to prosecute. Accordingly, the motion is granted, and the appeal

is dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b). Costs of appeal

are taxed against appellant.

                                                 PER CURIAM